UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7383



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CRISHONE CRYSTAL JOHNSON,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CR-96-22, CA-00-129-7)


Submitted:   December 5, 2001             Decided:   January 24, 2002


Before WILKINS, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Crishone Crystal Johnson, Appellant Pro Se. Ray B. Fitzgerald, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlottesville, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Crishone Crystal Johnson seeks to appeal the district court’s

order denying her motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001).   We have reviewed the record and the district court’s opin-

ion and find no reversible error.    Accordingly, we deny a certif-

icate of appealability and dismiss the appeal on the reasoning of

the district court. See United States v. Crishone, Nos. CA-00-129-

7; CR-96-22 (W.D. Va. June 11, 2001). We also deny Johnson’s motion

to supplement her § 2255 motion.     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2